Citation Nr: 0433258	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-35 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to 
September 1960.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the above claim.


FINDINGS OF FACT

1.  In December 1999, the RO denied the veteran's claim for 
service connection for a low back disorder.  He did not 
appeal.

2.  The new evidence submitted since the December 1999 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1999 RO decision which denied the claim of 
entitlement to service connection for a low back disorder is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2004).

2.  The evidence received since the RO's December 1999 
decision is not new and material; thus, the claim of service 
connection for a low back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in August 2002 and February 2004.  The 
veteran was told of the requirements to successfully 
establish service connection, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of these letters, in conjunction, complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's available service medical records and post-service 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  There is no duty to obtain a 
VA examination or opinion in this case because new and 
material evidence has not been presented or secured.  See 
38 C.F.R. § 3.159(c)(4)(iii).   The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The veteran's claim for service connection for postoperative 
residuals of a herniated disk was received in March 1975.  He 
asserted that he injured his back during service while 
playing basketball.  

Records were received in support of the claim which consisted 
of the veteran's available service medical records, General 
Rose Memorial Hospital medical records dated from 1964 to 
1971, and a letter from Keith Sadler, M.D., dated April 1975.

The service medical records showed that the veteran was 
treated for back pain radiating down to the left extremity in 
January 1958.  By January 10, 1958, the pain was localized to 
the left buttocks and the diagnosis was acute myositis.  The 
separation examination is not of record.  The veteran was 
separated from service in September 1960.

Following service, the veteran was treated at the General 
Rose Memorial Hospital during the period of 1964 to 1971.  In 
April 1964, he was admitted for acute lumbar nerve root 
compression.  The veteran underwent a partial left 
hemilaminectomy and removal of disk.  It was noted in his 
history, as presented by him, that he had injured his back in 
1958 or 1959 and again in 1964, while playing basketball.  In 
October 1970, it was noted that the veteran underwent a 
spinal fusion in 1965.  He recently was in a car accident and 
had subsequently been experiencing back and right leg pain.  
A possible disk disorder of S1 on the right was noted.  The 
final diagnosis was lumbar nerve root irritation.  In April 
1971, the veteran was diagnosed as having lumbar nerve root 
compression, resolved.  

In an April 1975 letter, Dr. Sadler stated that the veteran 
had been seen since April 1964 for lumbar disk disease.    

In an October 1975 decision, the RO denied service connection 
for a herniated disk.  The RO determined that although the 
veteran was treated for a back condition during service, the 
back condition was acute and transitory and there was no 
continuity of the back condition within a year following 
discharge from active duty.  The veteran timely filed a 
notice of disagreement and the RO issued at statement of the 
case.  The veteran did not perfect his appeal by submitting a 
substantive appeal.  

In May 1994, the veteran filed a claim of service connection 
for a back disability.  At that time, he indicated that he 
had post-service back treatment.  In a July 1994 decision, 
the RO again denied the claim.  The RO indicated that his 
claim for service connection for postoperative residuals of a 
herniated disk was denied in a December 1975 decision which 
he did not appeal.  He was advised that he needed to submit 
new evidence to reopen his claim.  He was advised that new 
evidence which did not show that he had a back condition or 
injury, permanent, in nature would not be material.  He was 
told that he had the right to appeal the current July 1994 
decision and was provided his procedural and appellate right 
via a VA Form 4107.  The veteran did not appeal.  

The veteran again sought to reopen his claim in January 1999.  
In a letter from the RO dated in April 1999, the veteran was 
asked to provide evidence in support of his claim.  He did 
not respond.  In a letter dated December 30, 1999, the RO 
notified the veteran that his claim was denied and notified 
him of his appellate rights.  He did not appeal.  That 
decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 3.158, 20.302, 20.1103 (2004).  The veteran next 
sought to reopen his claim in January 2002.

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The evidence associated with the claims file subsequent to 
the RO's December 1999 decision consists of the following:  
copies of the veteran's service medical records and medical 
records from the Department of Labor (DOL), the Department of 
Justice Federal Bureau of Prisons, and the Social Security 
Administration.  

A January 1974 letter of Dr. Sadler to the DOL indicated that 
the veteran had been seen for a ruptured intervertebral disk 
in 1964.  In December 1973, he had a car accident and had 
been experiencing back pain since that time.  A July 1974 DOL 
form signed by Dr. Sadler indicated that the veteran had a 
herniated nucleus pulposus.  In and August 1981 letter to the 
Social Security Administration, Dr. Sadler reported that the 
veteran had neurologic disease involving the lumbar spine.  
September and November 1982 records of Dr. Sadler indicated 
that the veteran continued to have spine problems, to include 
cervical problems.  

In a May 1984 letter , Mahendra Nath, M.D., noted that the 
veteran reported that he began having back pain while in the 
military when he got hurt.  He reported that he continued to 
have discomfort and underwent operations in 1965.  
Thereafter, he injured his back in a car accident.  Current 
diagnoses were status post degenerative disease, spinal 
fusion, and chronic pain syndrome.  A June 2000 DOL medical 
report indicated that the veteran had degenerative disk 
disease.  

The Board finds that new and material evidence has not been 
received.  Copies of the veteran's service medical records 
were before the RO in December 1999 and are, therefore, not 
new.  Further, the new medical records showing diagnoses of a 
low back disorder many years after service are cumulative.  
There was medical evidence before the RO in 1999 showing that 
the veteran suffered from a post-service low back disorder.  
Nor do the medical records in any way provide a medical 
linkage of any current low back disorder with the veteran's 
active service.  There is no medical evidence indicating that 
the veteran's post-service low back disorder diagnosed as 
degenerative disc disease had its onset during active service 
or is related to any in-service disease or injury, including 
the injury in 1958.  

When the veteran's claim was denied in December 1999, there 
was evidence of an in-service back injury, the veteran's own 
assertions that he continued to have back problems which 
resulted in his current back disability, and diagnoses of 
current back disability.  The newly submitted evidence shows 
that the veteran reported an in-service back injury.  This 
fact was already established at the time of the last final 
decision.  The newly submitted evidence shows that the 
veteran has post-service back disability.  This fact was 
already established at the time of the last final decision.  

The only evidence submitted to show that the in-service back 
injury resulted in or was related to the post-service 
diagnoses are the veteran's own statements.  The veteran 
previously reported such, he reported the same to Dr. Nath, 
and he reported the same in correspondence of record.  The 
veteran's own statements are essentially a repetition of his 
previous assertions that were before the RO in 1999, and are 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Further, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Moreover, Dr. Nath provided no independent medical 
opinion stating that current back disability was related to 
any incident in service.  He only recorded the veteran's 
rendition of his medical history.  This is the same as the 
veteran's statements.  

Thus, like the evidence of record at the time of the RO's 
December 1999 decision, the record still does not contain any 
competent evidence that the veteran's low back disorder was 
incurred in or aggravated during service.  As such, the newly 
submitted evidence does not raise a reasonable possibility of 
substantiating the claim.  The newly submitted evidence is 
not material because it does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim.  
Consequently, the record does not contain new and material 
evidence to reopen the claim.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).




ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a low back disorder 
is not reopened.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



